      Case 3:19-cv-00173-RCJ-WGC Document 29 Filed 11/25/20 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                            DISTRICT OF NEVADA


NATHANIEL WILLIAMS,                  )                   3:19-cv-00173-RCJ-WGC
                                     )
                        Plaintiff,   )                   MINUTES OF THE COURT
        vs.                          )
                                     )                   November 25, 2020
THRASHER, et al.,                    )
                                     )
                        Defendants.  )
____________________________________ )

PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:          KAREN WALKER             REPORTER:        NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

       Before the court is Plaintiff’s “Motion for Court to Enforce a Previous Order” (ECF No.
25). Plaintiff contends Defendants’ Notice of Acceptance of Service (ECF No. 24) is “inadequate
and will send end up costing a significant amount of the courts, the state and the parties time,
expenses and resources.” (Id. at 2.)

        On November 18, 2020, Defendants filed a Notice of Acceptance stating “Service is not
accepted at this time on behalf of Defendants Philip Gang, Ronald Oliver, Dale Roberson, and
Carlin Taylor, who are current or former NDOC employees who have not consented to this Office
accepting service on their behalf at this time in this matter. Their last known addresses will be filed
under seal, and this Office will notify the Court if and when any or all of these Defendants consent
to this Office’s acceptance of service and representation on their behalf. Further, service is not
accepted at this time on behalf of Defendants Steward, Vasques, and St. Mary, as this Office is
unable to ascertain the identities of these Defendants at this time.” (ECF No. 24; emphasis added.)

         Plaintiff’s motion states that “Deputy Attorney General ‘Olsen’ did not even mention
defendant #18 John Borrowman” or “defendant #17 Pam Del Porto.” (ECF No. 25 at 3.) Plaintiff
is advised that, pursuant to District Judge Robert C. Jones’ Screening Order on Plaintiff’s
Amended Complaint (ECF No. 9), John Borrowman and Pam Del Porto are no longer Defendants
in this case.

///
      Case 3:19-cv-00173-RCJ-WGC Document 29 Filed 11/25/20 Page 2 of 2




MINUTES OF THE COURT
3:19-cv-00173-RCJ-WGC
November 25, 2020
Page 2
________________________________/



        Plaintiff’s motion further claims that (1) Defendant St. Mary was working at Southern
Desert Correctional Center (SDCC) in 2018, (2) Correctional Officer Steward was/is a
Correctional Officer at SDCC who searched Plaintiff’s cell was searched on March 5, 2018, and
(3) Correctional Officer Vasques (Vasquez) was/is a Correctional Officer at SDCC who searched
Plaintiff’s cell on April 14, 2018.

       IT IS HEREBY ORDERED that Plaintiff’s “Motion for Court to Enforce a Previous
Order” (ECF No. 25) is GRANTED IN PART and DENIED IN PART.

       IT IS FURTHER ORDERED that the Office of the Attorney General shall file under seal
within ten (10) days of the date of this order the last known addresses for Defendants
Ronald Oliver, Dale Roberson, and Carlin Taylor.

        IT IS FURTHER ORDERED that based upon the additional information provided by
Plaintiff in ECF No. 25 regarding the Defendants the Attorney General’s Office was unable to
identify, the Attorney General’s Office shall attempt again to identify and locate Defendants
St. Mary, Steward and Vasques (Vasquez). The Office of the Attorney General shall file a Notice
regarding information and/or identity of these Defendants, if any, on or before Friday,
December 18, 2020.


                                           DEBRA K. KEMPI, CLERK

                                           By:         /s/______________________
                                                          Deputy Clerk
